DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/22/2019.  These drawings are acceptable.

Claim Interpretation
Applicant should note that the use of the phrase “configured to” without a corresponding control unit, processor, etc., or any language that imparts functionality without claim language that clearly depicts how said functionality is performed with positively recited embodiments or clear structure, will be interpreted as being capable of performing the recited functionality and will be treated as in intended use capability of the claimed device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specific claim limitations that are being interpreted as intended use recitations are as follows:
Claim 1: “A droplet dispenser device configured for collecting the suspension sample from a carrier substrate…a target substrate” (applicant should note that neither the carrier substrate or the target substrate have been positively recited);
Claim 1: “A mechanical pump device coupled with the droplet dispenser for loading a dilution liquid….and for aspirating a first portion…” (applicant should note that neither the dilution liquid or the first portion of the suspension sample have been positively recited);
Claim 1: “…and being arranged for aspirating a second portion of the suspension sample…” (applicant should note that a second portion of the suspension sample has not been positively recited);
Claim 4: “…a valve device configured for controlling liquid connections…”;
Claim 7: “…wherein the droplet dispenser device is configured for dispensing single particle droplets…”;
Claim 9: “…wherein the syphon pump and the carrier substrate are configured for collecting the suspension sample in a residue-free manner.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al (US 2005/0003458 A1).
With respect to claim 1, Moore discloses system for the analysis of high-density cell samples comprising:
A droplet dispenser device (dispensing apparatus 108, See Fig. 1 and Para. 0027) for collecting the suspension sample from a carrier substrate and for dispensing droplets onto a target substance (See “claim interpretation” section above for treatment of intended use recitations);
A mechanical pump device (positive displacement pump/syringe pump 120, See Fig. 1 and Para. 0030) coupled with the droplet dispenser device (via supply line 152) for loading a dilution liquid into the droplet dispenser device and for aspirating a first portion of the suspension sample into the droplet dispenser device (See “claim interpretation” section above for treatment of intended use recitations); and
A syphon pump device (first supply line 150 connected to fluid reservoir 116, See Fig. 1 and Paras. 0030 and 0032) being coupled with the droplet dispenser device and being arranged for aspirating a second portion of the suspension sample into the droplet dispenser device (See “claim interpretation” section above for treatment of intended use recitations).
With respect to claim 2, Moore discloses that the mechanical pump device comprises a syringe pump (syringe pump 120, See Para. 0030) coupled with the droplet dispenser device.
With respect to claim 3, Moore discloses and depicts that the syphon pump device comprises a system liquid reservoir (fluid reservoir 116) arranged at a level lower than a carrier substrate (glass slide 111, See Fig. 1 and Para. 0027) and coupled with the droplet dispenser device (See Fig. 1 reproduced below).

    PNG
    media_image1.png
    578
    800
    media_image1.png
    Greyscale

Fig. 1 (reproduction)
	With respect to claim 4, Moore discloses the inclusion of a valve device (switching valve 145, See Fig. 1 and Paras. 0030-0031) configured for controlling liquid connections of at least one o the mechanical pump device and the syphon pump device with the droplet dispenser device (See “claim interpretation” section above; applicant should also note that Para. 0031 discloses how fluid 130 is drawn from the reservoir 116 through the switching valve 145 into the syringe pump 120, and when the piston is again extended, fluid 130 is forced to flow from the syringe barrel 162 into the dispensing head via second supply tube 152).
	With respect to claim 5, Moore discloses that the valve device comprises a three-way valve configured for providing a liquid connection between the mechanical pump device and the droplet dispenser device or between the syphon pump device and the droplet dispenser device (See Para. 0031 discloses how fluid 130 is drawn from the reservoir 116 through the switching valve 145 into the syringe pump 120, and when the piston is again extended, fluid 130 is forced to flow from the syringe barrel 162 into the dispensing head via second supply tube 152).
	With respect to claim 6, Moore discloses that the carrier substrate has a hydrophobic surface (See Fig. 2 and Para. 0080 for discussion of how the control region 285 and the test region 295 of the substrate 111 may be covered with hydrophobic layer 300).
	With respect to claim 9, Moore discloses that the syphon pump device and the carrier substrate are configured for collecting the suspension sample in a residue-free manner (See “claim interpretation” section above for discussion of intended use recitations; additionally, applicant should note that the specification appears to define “residue-free” as “the combination of the at least one droplet dispenser with the system liquid reservoir provides a simple set up, allowing a reliable pump action for residue-free collection of the suspension sample” (See pg. 6, lines 11-12 of applicant’s specification filed July 22, 2019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2005/0003458 A1) in view of Koltay et al (US 2013/0095469 A1).
Refer above for the disclosure of Moore.
With respect to claim 7, Moore fails to disclose that the droplet dispenser device is configured for dispensing single particle droplets on the target substrate.
Koltay teaches an apparatus for dispensing cells or particles confined in free flying droplets, wherein the apparatus is designed to encapsulate single living cells or particles into a micro-, nano-, or picoliter sized liquid droplet.  This liquid droplet bearing a single-cell or a single particle may be jetted from the orifice of a droplet generator in the form of a free flying droplet to enable inkjet-like printing of single-cells or particles. By the use of such embodiments of the invention, single-cells or single particles can be separated and aliquots of a precisely defined number of cells can be produced (See abstract and Para. 0026).  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the production of droplets with single cells/particles, as taught by Koltay, into the apparatus of Moore, for the purpose of being able to more precisely analyze single cells in continuous cell sorting and separating technologies (See Para. 0028 of Koltay).
With respect to claim 8, Moore fails to disclose the inclusion of a recovery vessel being arranged for re-capturing droplets including multiple particles.
Kotal teaches an output portion 40 of a droplet generating device comprising a fluidic channel 42 and an orifice 44. The fluidic channel 42 is filled with a suspension 46, such as a buffer suspension, comprising cells 48, such as living cells. A region of interest (or observation volume) 50 is indicated in FIG. 2. Moreover, ejected free-flying liquid droplets 52 encapsulating single cells 48 are shown in FIG. 2. As it is shown in FIG. 2, the fluidic channel 42 comprises a fluid flow focusing section 54 and a single-cell detection section 56. A device for detecting (not shown in FIG. 2) is configured to detect information on cells, such as the presence of cells, within the single-cell detection section, and to be more specific, within the region of interest 50. The single-cell detection section 56 represents a branch-less one-way channel, which a cell suspension flow indicated by arrows 58 enters from the top. The fluidic channel 42 may be filled by capillary forces, gravity, or if needed, any other additional pressure means. The fluidic channel 42 may be connected to a fluidic reservoir to refill the fluidic channel 42 upon ejection of droplets from the orifice 44 (See Para. 0045).  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the fluidic reservoir, taught by Koltay, into the apparatus of Moore for the puposes of enabling the fluidic channel to be refilled upon ejection of the droplets/particles.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the method of claim 10, specifically the steps of loading a dilution liquid to a droplet dispenser, loading the suspension sample in the droplet dispenser so that the suspension sample is diluted in the dilution liquid, then including a fluid aspiration phase of aspirating a first portion of the suspension sample into the droplet dispenser device by action of a mechanical pump device and a second aspiration phase of aspirating a second portion of the suspension sample into the droplet dispenser by action of a syphon pump device, and dispensing droplets with the droplet dispenser device on a target substrate, wherein the droplets include less than one particle per droplet in a temporal average.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        December 3, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796